Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 08 June 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Edwards and Bagwell as presented below.
Claims 1-13 are examined on their merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Edwards (US 5470308) further in view of Bagwell (US 2016/0346519).
Regarding claim 1, Ring discloses a cannula comprising a catheter body (102) having a proximal and distal end (figure 2 opposite ends of the catheter), a needle (110, figure 10) provided at the distal end of the catheter body, an actuator (62, figure 16, [0049]) for vibrating the needle and the needle having serrations (156, 158) on an outer surface (figure 10).
Ring does not disclose the catheter body being flexible and the serrations reducing a piercing force for creating the puncture with the needle when vibrated.
Edwards discloses a medical probe relatively pertinent to problem posed by Applicant of moving fluid and teaches a catheter (2, figure 2) made of flexible material (col 7, lines 25-27).
Edwards utilizes flexible material to achieve a desired stiffness profile (col 7, lines 32-40). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the material of Ring with the flexible material of Edwards in order to achieve a desired stiffness profile.
Ring and Edwards do not teach the serrations reducing a piercing force for creating the puncture with the needle when vibrated.
Bagwell discloses vibrating catheters in the same field of endeavor as the Applicant. Bagwell teaches vibration of the needle is known to reduce needle insertion force ([0012]). Since the device of Ring already vibrates the needle that includes a serration on the outer surface, it follows naturally that the vibration of the needle along with the serrations would reduce the force needed for piercing. Further, it would have been obvious to a person of ordinary skill in the art at the effective filling date to take the knowledge from Bagwell which teaches the vibration reduces needle insertion force and apply it to Ring which already vibrates the needle and serrations to decrease pain for the patient and decrease tissue deformation ([0012]).
Regarding claim 2, Ring further discloses a channel (channel inside 110, best seen in figure 5) extending through the needle, the channel being coupled with a lumen (104, [0031]) inside the catheter body. The limitation, “so that blood is configured to enter into the lumen via the channel” is interpreted as intended use. In this case, the Ring cannula is already used to move fluid so it also can move blood through the lumen via the channel.
Regarding claim 3, Ring further discloses the actuator being arranged so that the needle vibrates along a longitudinal direction of the needle ([0049], Actuation of the vibration generator 62 may dislodge an obstruction or blockage from the end of the cannula 54, move the tip of the cannula 54 away from the occluding structure (e.g., tissue), or create a pocket of micro-fractured tissue increasing the surface area for lower pressure threshold, vibrations would move along the all directions of the needle to remove the material).
Regarding claim 4, Ring, Edwards and Bagwell do not teach an amplitude of the vibrations is between .05mm and .2mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ring to have a vibration amplitude of between .05mm and .2mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ring would not operate differently with the claimed amplitude and since amplitude of the vibrations allows the device to remove material as desired and the device would function appropriately having the claimed amplitude. Further, applicant places no criticality on the range claimed.
Regarding claim 5, Ring further discloses the actuator arranged to be driven by electricity ([0029], [0049]). 
Ring does not disclose the catheter body comprises wires inside the catheter body, arranged for conducting electricity to the actuator.
Edwards discloses a medical probe relatively pertinent to Applicants posed problem of moving fluid. Edwards teaches an embedded wire (1408, figure 17, col 12, lines 4-21) inside the catheter body (1400) arranged for conducting electricity to the actuator (1410, figure 17, col 12m lines 4-21). 
Edwards provides wires embedded in the catheter in order to apply signal to the location in the catheter (col 12, lines 4-21). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Ring with the embedded wires of Edwards to allow signal to be applied to the location on the catheter.
Regarding claim 7, Ring further discloses the actuator is a piezo element arranged between the body and the proximal end of the needle ([0049], figure 16).
Regarding claim 11, Ring further discloses the catheter being steerable (joint 124, figure 2, the joint and entire device is steerable through manipulation by user).
Regarding claim 13, Ring, Edwards and Bagwell do not teach an amplitude of the vibrations is approximately 0.1mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ring to have a vibration amplitude of 0.1mm. since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ring would not operate differently with the claimed amplitude and since amplitude of the vibrations allows the device to remove material as desired and the device would function appropriately having the claimed amplitude. Further, applicant places no criticality on the range claimed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Edwards further in view of Bagwell further in view of Desai (US 2013/0296885).
Regarding claim 6, Ring, Edwards and Bagwell do not discloses the actuator surrounded by electrically insulating sheath, the sheath being arranged so as to also surround a proximal portion of the needle.
Desai discloses a probe actuator relatively pertinent to problem posed by Applicant of creating steerable catheters. Desai teaches an actuator (42, figure 1B and 2, [0104]) surrounded by electrically insulating sheath (60, figure 1B and figure 2, [0104]), the sheath being arranged so as to also surround a proximal portion of the needle (figure 1B and 2).
Desai provides a sheath to provide heat isolation ([0149]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cited prior art with the sheath of Desai in order to provide heat isolation for the entire device.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Edwards further in view of Bagwell further in view of Aoyanagi (JP 2012245028).
Regarding claim 8, Ring discloses one or more conduits (lumen inside wall 132, best shown in figure 5) inside the catheter body arranged to conduct the fluid to the actuator. Ring, Edwards and Bagwell not disclose the actuator arranged to be driven by fluid.
Aoyanagi discloses a needle for creating a puncture and teaches an actuator (30, [0023], figure 1) driven by fluid.
Aoyanagi discloses an actuator for driving the sheath to create the puncture ([0023-0024]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the actuator of Ring with the actuator of Aoyanagi in order to create the needle vibration. Both types of actuators are functionally equivalent and Ring would perform normally with the substitution.
Regarding claim 9, Ring, Edwards and Bagwell do not disclose the actuator is a ring-shaped element provided so as to surround a longitudinal central axis of the catheter body.
Aoyanagi discloses a needle for creating a puncture and teaches a ring shaped actuator (30, [0023], figure 1) surrounding a longitudinal central axis (axis of the catheter) of the catheter body (figure 1).
Aoyanagi discloses an actuator for driving the sheath to create the puncture ([0023-0024]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the actuator of Ring with the actuator of Aoyanagi in order to create the needle vibration. Both types of actuators are functionally equivalent and Ring would perform normally with the substitution.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Edwards further in view of Bagwell further in view of Hyde (US 2015/0374929)
Regarding claim 10 and 12, Ring does not disclose the needle made of a material whose hardness increases when moving away from the tip of the needle, decrease hardness is a monotone function of the distance from the tip along the longitudinal direction and of the direction from the distalmost tip of the needle along the radial direction. Ring further discloses the needle made of metal ([0051]) but does not teach needle made from a group consisting of monolithic steel alloy, sintered metal, sintered ceramic, sintered polymer.
Hyde discloses a needle assembly for creating punctures and teaches using sintered metal ([0151], [0094]) for the needle. Sintered metal is interpreted as a material with hardness increasing when moving from the tip of the needle as the Applicant only lists these materials for the needle.
Hyde discloses sintered metal for specific material properties and be able to pierce material as desired ([0098]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the needle material of Ring with the needle material of Hyde in order to achieve specific material properties desired by the user. Needle materials would be functionally equivalent and Ring would perform normally with the substitution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781